Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Claims 1-9, filed July 22,20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the claimed invention individually or in combination the limitation of “forming a load model in which the index is proportional to a processing amount of each of the multiple processes, the load model to separate, from the time-series data associated with each of the one or more resources, pieces of component data having corresponding periodical variation tendencies at predetermined time intervals,” as set forth in claims 1, 8 and 9.
The closest prior art of record, Bhagwan and Utsumi, however, does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.  Further, newly cited prior art, Teruyuki et al., discloses a server load management method for managing loads of a plurality of servers is provided. The server load management method includes (A) a step of reading a performance index change table indicating a time series change of each performance index of a plurality of servers from a storage device, wherein the performance index includes a CPU usage rate, a process And (B)determining whether the number of requests being processed is increasing or decreasing with respect to each of the plurality of servers, based on a time-series change of the request index.
Thompson discloses monitoring computer resources includes means for retrieving a set of resource-metric records for a predetermined time interval, means for forming a first mathematical matrix containing metric's values arranged on date-time and resource-metric axes, means for creating a second mathematical matrix containing features and a third mathematical matrix containing weights, means for building a feature relationship tree, means for generating a predicted value for the resource-metric identifier, means for determining a variance between predicted value and metric's value, and means for triggering an alert if the variance exceeds a predetermined alert threshold.  Further, Thompson discloses creating a second mathematical matrix containing one or more features and a third mathematical matrix containing one or more weights by applying a non-negative matrix factorization algorithm to said first mathematical matrix.  
Du et al. discloses a network-based clustering technology, transforming data of time series into a network and then used community detection methods of network to cluster time series, is a new approach to cluster time series data. This approach takes the advantage that a network can describe the relationship between any pair or any group of data samples, but the effectiveness of clustering heavily dependent on the performance of algorithms of community detection. In this paper, we cluster time series by transforming them into network and detecting communities by non-negative matrix factorization (NMF).
Zhuang et al. discloses the factor analysis model of load index metrics in parallel systems. Before making a proper definition of load index, multiple metrics (i.e. load index metrics) must be studied. In most cases, a load index can be expressed as a function of these metrics in an explicit way.
However, the prior art does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.
CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152
9/8/2022